Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David A. Corley on 09/20/2021.
1. (Currently Amended) A system comprising:
a remote network management platform associated with a managed network and containing a computational instance, wherein the managed network comprises a client device, and wherein the computational instance contains a database from which information associated with the managed network can be delivered to the client device;
a software application, executable on one or more processors of a computing device of the computational instance, and configured to cause the computing device to: 
receive, from the client device, a natural language query;
parse the natural language query using a plurality of context-free grammar rules in Backus-Naur form (BNF), wherein the plurality of context-free grammar rules includes a set of extended context-free grammar rules, wherein a first extended context-free grammar rule of the set defines a non-terminal symbol and a combination of a Boolean AND operator and a Boolean NOT operator that eliminates one or more potential definitions of the non-terminal symbol from consideration when parsing the natural language query and specifies a number of terminal symbols to consider as a single terminal symbol;
generate a search sentence based on the natural language query as parsed;
search the database using the search sentence as a search query; and
transmit, to the client device, a result of the search query.
	2.  (Cancelled)
	3. (Currently Amended) The system of claim 1, wherein a second extended context-free grammar rule of the set comprises a second Boolean AND operator that specifies a second number of terminal symbols to consider as a second single terminal symbol.
10. (Currently Amended) A method performed by a software application executable on a computing device of a computational instance, the method comprising:
receiving, from a client device of a managed network, a natural language query, wherein a remote network management platform is associated with the managed network and contains the computational instance, and wherein the computational instance contains a database from which information associated with the managed network can be delivered to the client device;
parsing the natural language query using a plurality of context-free grammar rules in Backus-Naur form (BNF), wherein the plurality of context-free grammar rules includes a set of extended context-free grammar rules, wherein a first extended context-free a combination of a Boolean AND operator and a Boolean NOT operator that eliminates one or more potential definitions of the non-terminal symbol from consideration when parsing the natural language query and specifies a number of terminal symbols to consider as a single terminal symbol;
generating a search sentence based on the natural language query as parsed;
searching the database using the search sentence as a search query; and
transmitting, to the client device, a result of the search query.
11.	(Cancelled).
	12.	(Currently Amended)   The method of claim 10, wherein a second extended context-free grammar rule of the set comprises a second Boolean AND operator that specifies a second number of terminal symbols to consider as a second single terminal symbol.
17.	(Currently Amended) An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device of a computational instance, cause the computing device to perform operations comprising:
receiving, from a client device of a managed network, a natural language query, wherein a remote network management platform is associated with the managed network and contains the computational instance, and wherein the computational instance contains a database from which information associated with the managed network can be delivered to the client device;
a combination of a Boolean AND operator and a Boolean NOT operator that eliminates one or more potential definitions of the non-terminal symbol from consideration when parsing the natural language query and specifies a number of terminal symbols to consider as a single terminal symbol;
generating a search sentence based on the natural language query as parsed;
searching the database using the search sentence as a search query; and
transmitting, to the client device, a result of the search query.
	18.	(Currently Amended)
	
Allowable Subject Matter
Claims 1, 3-10, 12-17, 19-20 are allowed (claims 2, 11 and 18 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“parse the natural language query using a plurality of context-free grammar rules in Backus-Naur form (BNF), wherein the plurality of context-free grammar rules includes a set of extended context-free grammar rules, wherein a first extended context-free grammar rule of the set defines a non-terminal symbol and comprises a combination of a Boolean AND operator and a Boolean NOT operator that eliminates one or more and specifies a number of terminal symbols to consider as a single terminal symbol”.
The closest prior art (Metzger et al: US 2010/0169234 A1) discloses similar feature of using a plurality of context-free grammar rules in Backus-Naur form (BNF). However, Metzger et al do not explicitly disclose:
“parse the natural language query using a plurality of context-free grammar rules in Backus-Naur form (BNF), wherein the plurality of context-free grammar rules includes a set of extended context-free grammar rules, wherein a first extended context-free grammar rule of the set defines a non-terminal symbol and comprises a combination of a Boolean AND operator and a Boolean NOT operator that eliminates one or more potential definitions of the non-terminal symbol from consideration when parsing the natural language query and specifies a number of terminal symbols to consider as a single terminal symbol”.
Another close prior art, Dimassimo et al (US 2013/0024440 A1), discloses similar feature of natural language processing for query input (par. 0045) and a parser utilizing context-free grammar (par. 0046). However, Dimassimo et al do not explicitly disclose:
“parse the natural language query using a plurality of context-free grammar rules in Backus-Naur form (BNF), wherein the plurality of context-free grammar rules includes a set of extended context-free grammar rules, wherein a first extended context-free grammar rule of the set defines a non-terminal symbol and comprises a combination of a Boolean AND operator and a Boolean NOT operator that eliminates one or more potential definitions of the non-terminal symbol from consideration when parsing the and specifies a number of terminal symbols to consider as a single terminal symbol”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“parse the natural language query using a plurality of context-free grammar rules in Backus-Naur form (BNF), wherein the plurality of context-free grammar rules includes a set of extended context-free grammar rules, wherein a first extended context-free grammar rule of the set defines a non-terminal symbol and comprises a combination of a Boolean AND operator and a Boolean NOT operator that eliminates one or more potential definitions of the non-terminal symbol from consideration when parsing the natural language query and specifies a number of terminal symbols to consider as a single terminal symbol”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 10, 17 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165